Gilbert, J.
1. On a trial for rape committed upon a female under the age of fourteen years, the verdict was supported by the evidence.
2. The testimony of the injured female was sufficiently supported, as required by the act of 1918 (Ga. L. 1918, p. 259).
3. Construing together the testimony of the injured female and that of the physician who examined her soon after the injury, the jury were authorized to find that the evidence showed such penetration as is required to be shown in the crime of rape.

Judgment affirmed.


All the Justices concur.

J. Henry Howard and B. K. Overstreet Jr., for plaintiff in error.
M. J. Yeomans, attorney-general, W. G. Neville, solicitor-general, B. D. Murphy, and J. T. Goree, contra.